Case: 17-30354      Document: 00514290383         Page: 1    Date Filed: 01/02/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 17-30354                                FILED
                                  Summary Calendar                        January 2, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JESSE ALLAN BURCHAM,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:15-CR-173-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Jesse Allan Burcham appeals his conviction for possession with intent to
distribute five kilograms or more of cocaine. He argues that the district court
erred in denying his motion to suppress and that the recordkeeping of his
traffic stop was deficient and tantamount to the suppression of exculpatory
evidence.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30354    Document: 00514290383      Page: 2   Date Filed: 01/02/2018


                                 No. 17-30354

      The undisputed evidence shows that the traffic stop was objectively
justified at its inception because Officer Rusty Jenkins stopped Burcham for
at least one traffic infraction. See United States v. Lopez-Moreno, 420 F.3d 420,
432 (5th Cir. 2005). Burcham’s argument based on Rodriguez v. United States,
135 S. Ct. 1609 (2015), is unavailing. Rodriguez is distinguishable; the district
court did not err in finding that Jenkins’s decision to extend the stop was
justified by additional reasonable suspicion developed from Burcham’s
responses to traffic-related questions. See United States v. Brigham, 382 F.3d
500, 508-09 (5th Cir. 2004) (en banc).
      Jenkins also did not violate Rodriguez by forgoing a check on Burcham’s
driver’s license and vehicle registration.    See Brigham, 382 F.3d at 511.
Nothing in Rodriguez requires an officer to perform such checks; the Supreme
Court merely recognized that the Fourth Amendment tolerated the checks as
incident to an officer’s traffic mission. See Rodriguez, 135 S. Ct. at 1614-15.
      So long as Burcham’s consent to search was voluntary, Jenkins was
permitted to continue the detention while searching Burcham’s car.            See
United States v. Cavitt, 550 F.3d 430, 438 (5th Cir. 2008). Burcham has not
shown that the district court erred in finding that his consent to search was
given voluntarily, as knowledge of the right to refuse consent is only one factor
to consider in the inquiry and is not a prerequisite to effective consent. See
Ohio v. Robinette, 519 U.S. 33, 39-40 (1996); United States v. Estrada, 459 F.3d
627, 633-34 (5th Cir. 2006).
      The district court also did not err in determining that the officers had
probable cause to arrest Burcham after discovering a hidden compartment in
his car. See Estrada, 459 F.3d at 632-33. The officer who discovered the hidden
compartment testified that most of the previous hidden compartments he had
discovered in vehicles contained contraband. The district court’s finding that



                                         2
    Case: 17-30354    Document: 00514290383      Page: 3   Date Filed: 01/02/2018


                                  No. 17-30354

no drug canines were used was plausible in light of the record as a whole and
therefore not clearly erroneous. See United States v. Rounds, 749 F.3d 326,
337-38 (5th Cir. 2014). Burcham has not shown that the district court erred in
denying his motion to suppress.
      We review for plain error Burcham’s argument, presented for the first
time on appeal, that the officers’ recordkeeping of the traffic stop was
inadequate and tantamount to suppression of exculpatory evidence in violation
of Brady v. Maryland, 373 U.S. 83 (1963). See United States v. Hebron, 684
F.3d 554, 558 (5th Cir. 2012). The Government had no duty under Brady to
disclose evidence that does not exist. See United States v. Edwards, 442 F.3d
258, 266 (5th Cir. 2006). Furthermore, the officers’ testimony established that
they did not depart from their standard procedures with respect to
recordkeeping of Burcham’s traffic stop. See United States v. Moore, 452 F.3d
382, 388-89 (5th Cir. 2006). The officers also had no constitutional duty to
make any particular recording of the traffic stop or their communications. See
Arizona v. Youngblood, 488 U.S. 51, 58-59 (1988).
      The judgment of the district court is AFFIRMED.




                                       3